 In theMatter of SCIIENLEYDISTILLERIES,INC., OLD QUAKER DIVISION,EMPLOYERandINDUSTRIALGUARDSFEDERAL LABOR UNION24312,A. F. OFL., PETITIONERCase No. 35-RC-9.-Decided May 5, 1948Mr. Elmer C. Murray,of Lawrenceburg, Ind., for the Employer.Mr. E. C. Bundy,of Cincinnati, Ohio;Mr. Joe C. Roberts,of Guil-ford, Ind., andMessrs. H. E. PattersonandArthur L. Romans,bothof Rising Sun, Ind., for the Petitioner.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Cincin-nati, Ohio, on December 30, 1947, before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudical error and are hereby affirmed.Upon the entire record in- the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSchenley Distilleries, Inc., a Delaware corporation, is engaged inthe manufacture of whiskey, gin, and penicillin.We are here con-cerned only with the Employer's plants at Lawrenceburg and Green-dale,Indiana, and its Aurora, Indiana, storage warehouse, which to-gether constitute its Old Quaker Division.During the 12-monthperiod before the hearing, the Employer purchased for use in its OldQuaker Division raw materials valued in excess of $250,000, of whichmore than 50 percent represented shipments to its plants from sourcesoutside the State of Indiana.'During the same period, the Employermanufactured more than $300,000 worth of finished products, of whichmore than 60 percent represented shipments from its plants, to pointsoutside the State.77 N. L.R. B., No. 80.468 SCHENLEY DISTILLERIES, INC.469The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor,' claiming to represent employees of the Em-ployer.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the Employer's plant police unless anduntil the Petitioner has been certified by the Board in an appropriateunit.The Employer contends that the proposed unit is inappropriate,asserting that its plant guards are not employees within the meaningof the amended Act, and that the Petitioner is not eligible to representthem because of the proscription contained in Section 9 (b) (3) ofthe Act.We find no merit in the Employer's assertion that its plant guardsare not employees within the meaning of the Act. This contention isclearly refuted by the provisions and legislative history of the amendedAct .2Section 9 (b) (3) of the National Labor Relations Act, as amended,provides, among other things, that no labor organization may be cer-tified as the representative of guards if it admits employees other thanguards to membership, or "is affiliateddirectly or indirectlywith anorganization which admits to membership, employees other thanguards." 3The Petitioner, a federal labor union affiliated with theAFL, was created and chartered by the AFL after the enactment ofthe Labor Management Relations Act, 1947, for the sole purpose ofrepresenting plant guards.The Petitioner itself does not admitemployees other than guards to membership. The AFL, which servesas a "national" or "international" labor organization in its relationshiptoward the Petitioner and other affiliated federal labor unions, is afederation composed of constituent national and international unionsand not of individual members .4 It is inescapable, however, that the'The Petitioner contends that it is not "affiliated" with the American Federation ofLabor, herein called the AFL, although it admits that it is "chartered" by the AFLTheAFL's constitution and the constitution and bylaws of the Petitioner clearly show that thePetitioner is affiliated with the AFL.We therefore find no merit in the Petitioner'scontention'HouseConference Report No 510, on H R3020,80th Cong, 1stSess, pp 35, 47, 48See also, remarks of Senator Taft:CongressionalRecord-93 Cong Rec. 6444 (1947).3Italics supplied.* SeeMatter of Northern Virginia Broadcasters, Inc., Radio StationWARL, 75N L. R B. 11.788886-49-vol 7731 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner, because of its affiliation with the AFL, is "indirectly" affili-ated not only with other AFL federal labor unions but also with thenational and international labor organizations constituting the AFT,that admit employees other than guards to- membership.The Peti-tioner, through its indirect affiliation with such organizations, clearlyfalls within the restrictions imposed by Section 9 (b) (3).In view of the foregoing, we conclude that the Board has no choice,under the provisions of Section 9 (b) (3), but to decline to certify thePetitioner as bargaining representative in a unit of guards.We there-fore find that no question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the National LaborRelations Act.The petition will be dismissed.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Schenley Distilleries, Inc., Old Quaker Division, Law-renceburg, Greendale, and Aurora, Indiana, filed herein by IndustrialGuards Federal Labor Union 24312, A. F. of L., be, and it hereby is,dismissed.